Title: To Benjamin Franklin from ——— Durand neveu, 15 January 1781
From: Durand, ——, neveu
To: Franklin, Benjamin


Monsieur
le 15. janvier 1781.
Dans une lettre de messieurs Les freres reycend Libraires a turin, jay recu Le petit Billet cy inclus, que je joins a la presente. Les mauvais temp, et mes incommodites mont empeche Daller moy meme faire cette commission. Comme je prevois ecire Lundy a turin, je vous prie de me faire savoir au dos de ce Billet, La reponse que je dois faire.
Jay Lhonheur detre, Monsieu, Votre tres humble serviteur
Durand NEVEU
adresse Durand neveu Libraire rue galande.
 
Addressed: A Monsieur / Monsieur Le Docteur / Benjamin franclin ministre / Des etats unis de Lamerique / en son hotel / a Passy
Notation: Nevre 15 Janvr. 1781.
